Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to an After Final Consideration Program 2.0 request, in which the applicant amended independent claim 1 to include the previously indicated allowable subject matter in claim 4. Claim 4 was subsequently cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/25/2022 was received and is being considered by the examiner.

Drawings
The drawings submitted 01/27/2020 were received and are approved by the examiner. 

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
[AltContent: arrow][AltContent: textbox (First Direction (y))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Direction (x))][AltContent: textbox (Battery Modules)]
    PNG
    media_image1.png
    372
    259
    media_image1.png
    Greyscale


With respect to claim 1, Iwahana discloses in Fig. 1 (above) a battery pack (10) comprising:
a pack case (14);
a plurality of battery modules (labeled) disposed on an inner surface of the pack case (14) and in line with a first direction (labeled), each of the plurality of battery modules (labeled) including a plurality of battery cells (11) disposed side by side in a second direction (labeled), the second direction being orthogonal to the first direction (Fig. 1); and
	a side frame (13 - separator) disposed between two adjacent the battery modules (labeled) of the plurality of battery modules (Fig. 1), wherein,
	the side frame (13, same structure as separator 12 [0053]-[0054]) includes two side walls (41 and 42) and a joint (43), the joint (43) connecting one end of one of the two side-walls (41 and 42) and one end of another one of the two side-calls (41 and 42) to have a U-shaped cross section, the joint (43) facing the inner surface of the pack case (14) when the side-frame (13) is disposed between the two adjacent battery modules (labeled) (Fig. 4). 
	Iwahana does not disclose a distance between the two side-walls increases from the joint toward the distal ends of the two side walls so that when the side-frame is disposed between the two adjacent battery modules, the two side-walls elastically press the adjacent battery modules in order for the adjacent battery modules to be spaced apart from each other. 
	Lee discloses a pack case (1 – rack frame) for holding a plurality of battery modules (8) ([0028]) and teaches the use of a side frame (160 – side rail) where the side frame (160) has a distance between the two side-walls (labeled) increases from the joint (labeled) toward the distal ends of the two side walls (labeled) so that when the side-frame is disposed between the two adjacent battery modules (not shown), the two side-walls (labeled) elastically press the adjacent battery modules in order for the adjacent battery modules to be spaced apart from each other (Fig. 6 – below). Lee further teaches that this structure allows for the absorption of vibrations from movement between the modules ([0048])
	It would have been obvious for one having ordinary skill in the art at the time the application was filed to modify the shape of the side frame disclosed by Iwahana to the shape taught by Lee in order to protect the battery modules from deformation cause by vibrations from movement. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Joint)][AltContent: textbox (Side walls)]
    PNG
    media_image2.png
    295
    409
    media_image2.png
    Greyscale

Modified Iwahana is silent regards to the addition of a side-binding bar that includes an insertion section and two flanges, the insertion section having two opening-side walls parallel to each other and an opening-side joint that joins one end of each of the two opening-side walls together, the flanges extending outwardly in a width direction from another end of each of the two opening-side wall, the side-binding bar having a long-length shape, wherein, the side-binding bar is fixed to the side-frame in a state where the insertion section is disposed between another end of each of the two side-walls of the side-frame, and the two flanges are pressed against one ends of the battery cells disposed adjacent to each other. 
Additionally, JP 5960289 provided by applicant in IDS dated 03/11/2020 (here throughout referred to as Tsunehiro), teaches of a battery rack with bracket (16), and further that bracket 16 has an insertions section (16b – step portion) which has concave and convex parts that interact with another bracket (16) of another cell to fit together (Fig,. 9). However, Tsunehiro is silent with respects to  two opening-side walls parallel to each other and an opening-side joint that joins one end of each of the two opening-side walls together, the flanges extending outwardly in a width direction from another end of each of the two opening-side wall, the side-binding bar having a long-length shape, wherein, the side-binding bar is fixed to the side-frame in a state where the insertion section is disposed between another end of each of the two side-walls of the side-frame, and the two flanges are pressed against one ends of the battery cells disposed adjacent to each other. 
The subject matter of claim 1 is neither contained in the above references, nor an obvious variation or combination of the combined references. Therefore, the subject matter of claim 1 in the instant application is deemed allowable.
Claims 2-3 and 5-6 are allowed due to their dependency on allowable claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727